EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Amendments were made to fix a typographical error, where the claim recites "the corrected output", which is inconsistent with the terms used throughout the instant claim.  Examiner has reviewed all the claims and the specification and hereby amended the claim to recite "the corrected signal" to be consistent with both the claims and the specification.

The application has been amended as follows: 

Claim 1, line 24, “output” was replaced by -- signal --. 


Claim 14, line 25, “output” was replaced by -- signal --. 


Claim 15, line 18, “output” was replaced by -- signal --. 


The following is an examiner’s statement of reasons for allowance: Prosser (USPN 5,246,002) teaches an oximeter (Figs. 1-5) comprises a memory, a display, and a processor (microprocessor 29, display, Figs. 1-5; memory, Col 7 lines 5-19), the processor is configured to receive red (R) and infrared (IR) signals from a living body (Figs. 1-5), correct the R and IR signals by calculating a pulse wave difference (Figs. 2-3) and a corrected signal is obtained by multiplying red/ infrared signals by a coefficient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791